DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed 24 June 2020, is a national stage entry of PCT/CN2019/077492 filed on 08 March 2019, which claims foreign priority to CN201910081590.8 filed 28 Jan 2019. A certified copy of the foreign priority document has been received an is acknowledged. No English translation was provided. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification and Claim Objections
The specification and Claims 1, 3, 4, and 16 are objected to because of the following informalities: 
Throughout the disclosure the following syntax is used to reference sequence listings: “SEQ ID No. #” and “SEQ ID NO. #”. This syntax is out of compliance with 37 C.F.R. 1.821 Nucleotide and/or amino acid sequence disclosures in patent applications which states that “where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Reference MPEP 2422, 37 C.F.R. 1.821 part (d).
	Appropriate correction is required.


Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 3, 4, and 16, the instant claims are drawn to scFv amino acid sequences capable of recognizing CD19 (claim 1) and chimeric antigen receptors comprising an extracellular domain capable of recognizing and binding CD19 (claims 3, 4, and 16). The claims disclose amino acid sequences of the scFv heavy and light chain variable regions. Based on the current claim language, a range of scFv fragments and extracellular domains can be generated through different combinations of heavy and light chain variable regions, all of which fall under the claim limitation of recognizing and/or binding to CD19. There is no evidence in the disclosure that antibodies with every combination of heavy and light chain variable region possible in the instant claims were isolated and evaluated for recognizing and/or binding to CD19, thus it has not been demonstrated to one of ordinary skill in the art that applicant was in possession of these scFv and extracellular domains at the time of filing. The following antibody heavy and light chain variable regions represent those that were isolated and sequenced by applicant (see specification, example 8, pages 16-18).


    PNG
    media_image1.png
    492
    637
    media_image1.png
    Greyscale


The heavy and light chain variable regions shown above represent those that were isolated and characterized by applicant in the disclosure with the heavy and light chain variable regions combined in a single antibody structure; therefore, these structures represent the antibodies that applicant was in possession of at the time of filing. Based on the current wording of the claims, scFv fragments or extracellular domains with combinations of heavy and light chain variable regions outside of those sequenced by applicant are claimed, for example, the antibody could have a heavy chain variable region of SEQ ID NO: 6 and a light chain variable region of SEQ ID NO: 9. In this case, not only was this antibody not isolated or sequenced in the instant disclosure, but there is no indication of what it would recognize and/or bind to or guarantee that it would recognize and/or bind to CD19. 
Additionally, the state of the art prior to the effective filing date of the claimed invention demonstrates that antibody functionality is dependent on the entire structure, not just fragments of the isolated structure. 
For example, Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen- binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract). Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibodies ability to recognize and bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together. As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which heavy and light chain combinations, or fragmented components, would result in a structure that recognizes and/or binds to CD19.
The antibodies discussed above, with the heavy and light chain components combined in a single antibody structure, represent the antibodies that applicant was in possession of at the time of filing. Based on the current claims, a variety of antibodies could be produced using combinations of the heavy and light chain variable regions isolated by applicant with little to no guarantee that these combinations would result in functional antibodies that recognize and bind to CD19, as the association between the heavy and light chain variable domains have been established to affect the structural conformation and function of antibodies. 
In addition to allowing for a range of heavy and light chain variable region combinations, claims 1, 3, 4, and 16 also claim sequence variants that have 85% identity (claims 1 and 3), 90% identity (claim 4), and 95% identity (claim 16) to SEQ ID NO:s 1-12 all of which fall under the limitation of recognizing and/or binding to CD19. The disclosure defines “variant” as “any variant that contains substitutions, deletions or additions or one or several to more amino acids, provided that the variant substantially retains the same function as the original sequence” (page 9, [0036]). No further guidance is provided as to which amino acids in SEQ ID NO:s 1-12 must be conserved to maintain functionality of the scFv fragment or CAR receptor extracellular domain such that the sequences would still recognize and/or bind to CD19 and, in the broadest reasonable interpretation of the claims, all of the variations could occur in the heavy and light chain CDRs of the disclosed sequences. 
The state of the art around the time of the effective filing date of the claimed invention was not developed enough to allow for the substitution, deletion, or addition of numerous amino acids in antibody variable heavy and light chains (particularly in the CDRs) leading to predictable results. For example, Rabia, L., et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability, and solubility Biochem Eng. J. 15(137); 365-374 discusses the challenges with optimizing antibody properties and states that “natural antibody affinity maturation relies on the introduction of somatic mutations followed by clonal selection of antibody variants with improved affinity. However, not all somatic mutations contribute to antibody affinity… antibodies accumulate some somatic mutations to increase affinity and others to compensate for the destabilizing effects of affinity-enhancing mutations” (page 2, paragraph 4). Rabia further provides an example of researchers who introduced mutations throughout variable frameworks and CDRs and created libraries to sort antibody variants with high antigen binding. In this case an antibody was identified that displayed increased affinity but had a significant reduction in stability (page 3, paragraph 2). Rabia concludes by stating that “a final key area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties” and that “future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 9, paragraph 4 – page 10 paragraph 2). 
Based on the teachings of Rabia, introducing mutations in antibody structure, particularly in the CDR regions, is not a well understood task and requires experimentation following mutation to ensure that binding affinity is maintained and a stable antibody is created. Rabia further spoke to the use of libraries and computational methods for predicting and co-optimizing antibody properties and demonstrated how these methods are not robust enough yet to yield predictable results. This teaching demonstrates that modifications to the sequences of the instant invention (particularly to even one of the CDRs) could result in an antibody that is not suitable for binding to CD19. 
Overall, the disclosure and the prior art does not support the combination of structures with the allowed variances claimed in instant claims 1, 3, 4, and 16. Based on the disclosure and the state of the art at the time of filing, a skilled artesian would not have recognized that applicant was in possession of the claimed invention at the time of filing and therefore the claims were found to not meet the written description requirement.

Claims 2, 5-9, 11-12, 15, and 17-19 are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 5, Claim 5 is drawn to the CAR receptor according to claim 3 and includes the limitation “wherein the extracellular domain of the chimeric antigen receptor further includes an optional signal peptide domain”. The use of the term “optional” renders the claim indefinite as it is unclear whether or not the limitations following the phrase, the signal peptide domain, is part of the claimed invention. Appropriate correction is required.

Claim 6 is rejected by virtue of its dependency on claim 5.

Allowable Subject Matter
The claims would be allowable if rewritten or amended to overcome the objections and rejections set forth in this Office action. The following is an examiners reasons for the indication of allowable subject matter:
The instant claims are drawn to scFv amino acid sequences and CAR extracellular domains that recognize and bind to CD19 comprising the sequences disclosed in claims 1, 3, 4, and 16. While antibodies that recognize and/or bind to CD19 were well known in the art prior to the effective filing date of the claimed invention, the heavy and light chain variable region combinations isolated and sequenced by applicant with 100% identity were found to be free of the prior art and are therefore novel. Additionally, there would have been no motivation for one of ordinary skill in the art to have generated antibodies with these exact combined structures based on the prior art and, therefore, they are also non-obvious. The following is considered to be the closest prior art:

WO 2016/081748 A2 (Bristol-Myers Squibb Company) 26 May 2016
BMS teaches antibodies that bind to CD37 and discloses an antibody heavy chain variable region that are similar to the heavy chain variable regions of the CD19 antibodies disclosed in the instant application as shown in the alignments below:
BMS SEQ ID NO: 114 and instant application SEQ ID NO: 1

    PNG
    media_image2.png
    775
    762
    media_image2.png
    Greyscale

BMS SEQ ID NO: 114 and instant application SEQ ID NO: 3

    PNG
    media_image3.png
    799
    756
    media_image3.png
    Greyscale


BMS SEQ ID NO: 114 and instant application SEQ ID NO: 4

    PNG
    media_image4.png
    652
    746
    media_image4.png
    Greyscale

	While BMS teaches structures that are similar to those of the instant application, the heavy chain variable regions taught by BMS are not taught in combination with the light chains of the instant application. Furthermore, the binding target of the antibodies taught by BMS differ from that of the instant application.

US 2011/0065902 A1 (Regeneron Pharmaceuticals, Inc.) 17 Mar 2011
Regeneron teaches antibodies that bind to hPCSK9 and discloses an antibody light chain variable region that is similar in structure to the light chain variable regions of the CD19 antibodies disclosed in the instant application as shown in the alignments below:


Regeneron SEQ ID NO: 44 and instant application SEQ ID NO: 7

    PNG
    media_image5.png
    855
    869
    media_image5.png
    Greyscale



Regeneron SEQ ID NO: 44 and instant application SEQ ID NO: 7

    PNG
    media_image6.png
    844
    881
    media_image6.png
    Greyscale

While Regeneron teaches structures that are similar to those of the instant application, the light chain variable regions taught by Regeneron are not taught in combination with the heavy chains of the instant application. Furthermore, the binding target of the antibodies taught by Regeneron differ from that of the instant application.

US 2018/0153977 A1 (Innovative Cellular Therapies Co., LTD.) 07 June 2018
ICT teaches humanized CD19 antibodies and disease treatment using the antibodies including administration of the antibodies to subjects having CD19 positive tumors (abstract). ICT further teaches that the antibody can be used in a chimeric antigen receptor (CAR) as the antigen recognition domain (page 2, [0028]) and that the CAR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain (page 2, [0048]). ICT teaches that the costimulatory signaling region comprises the intracellular domain of a costimulatory molecule selected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, LFA-1, CD2, CD7, LIGHT, NKG2C, B7-H3, and CD83, or a combination thereof (page 2, [0051]). ICT teaches that the CAR is included in a modified cell which can be included in a pharmaceutical composition for the treatment of a tumor (page 2, [0029], [0030], [0041]). While ICT teaches many of the aspects of the instant claims, the antibody structures taught by ICT differ from those of the instant application. 

In prior art searches of the heavy and light chain variable region combinations taught by the instant application, no matching structures were identified. Based on the nature of antibody functionality and the sensitivity of antibody affinity to variations in the amino acid sequences, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of these references to include the exact antibody structures disclosed in the instant application without undergoing a significant amount of trial and error experimentation. Therefore, it was concluded that there is no teaching, suggestion, or motivation in the prior art to create the antibody structures of the instant application.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647